 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchorr Stern Food Corp. and Patrice Manns andFood Packers, Cannery And MiscellaneousWorkers Union, Local 220, affiliated withUnited Food And Commercial Workers Interna-tional Union, AFL-CIO, Party to the Contract.Case 29-CA-4968March 11, 1980SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn October 17, 1979, Administrative Law JudgeMarvin Roth issued the attached Supplemental De-cision in this proceeding.' Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and brief and has decided to affirm therulings,2findings,3and conclusions of the Adminis-' The Board's original Decision and Order in this proceeding is report-ed at 227 NLRB 1650 (1977).2 Respondent has excepted to the Administrative Law Judge's rulingsrefusing either to disqualify himself from the case, or to dismiss the back-pay specification. At the hearing, the Administrative Law Judge conclud-ed that four documents had erroneously been placed in the "formal," orpublic, case file, which is reviewed by administrative law judges prior toconducting unfair labor practice hearings. Instead, the documents shouldhave been entered in the "informal" case file, which is maintained by theGeneral Counsel, and which is not subject to inspection by the Board orits administrative law judges. Accordingly, Respondent moved at thehearing for the disqualification of the Administrative Law Judge, or thedismissal of the backpay specification, on the ground that the Administra-tive Law Judge's review of this material was prejudicial. After carefuldeliberation, we have decided that, although the documents clearlyshould not have found their way into the formal file, the proceedingbefore the Administrative Law Judge was not prejudiced as a result.The first document, dated August 2, 1977, is a letter from Respondent'scounsel to the Regional Director for Region 29, primarily concerningcompliance with the notice-posting requirements of the Board's originalOrder in this case. (Respondent's rejected Exh. (g), marked for identifi-cation.) The second document, dated August 11, 1977, is the RegionalDirector's reply to Respondent's August 2 letter. (Respondent's rejectedExh. l(f), marked for identification.) We agree with the statement of theAdministrative Law Judge at the hearing that neither of these documentsinvolves issues relevant to the backpay proceeding, and therefore con-clude that his review of them does not form a basis for disqualifying theAdministrative Law Judge or for dismissing the backpay specification.The third document is a letter, dated September 9, 1977, from Respon-dent's counsel to the Regional Director and to a Deputy Associate Gen-eral Counsel of the Board in Washington, D.C., enclosing a memorandumof agreement with the Union allegedly altering the unit description of therelevant collective-bargaining agreement. (Respondent's rejected Exh.I(h), marked for identification.) Respondent sought to introduce the samememorandum in evidence at the hearing as a partial defense to the back-pay specification, but the Administrative Law Judge properly refused to248 NLRB No. 50trative Law Judge and to adopt his recommendedOrder.receive it, on the merits, for reasons stated on the record and in his Deci-sion. Accordingly, the Administrative Law Judge's perusal of the memo-randum in the formal file did not prejudice Respondent, inasmuch as Re-spondent intended to seek its inclusion in the record in any event.The last document, dated November 1978, is an internal memorandumfrom the Regional Director to an Associate Gerieral Counsel of theBoard in Washington, D.C., enclosing two copies of the backpay specifi-cation, and briefly describing defenses it was anticipated Respondentwould raise in answer thereto. (Respondent's rejected Exh. I(i), markedfor identification.) Again, however, we do not believe this caused preju-dice to Respondent, as the Administrative Law Judge's inspection of thedocument merely alerted him to defenses subsequently raised by Respon-dent and considered on their merits.In addition to the above, we note that Respondent's counsel was givenfull opportunity at the hearing to examine the documents in question, andthat he presumably had copies of the first three documents, inasmuch ashe was a party to the correspondence. Respondent's counsel clearly hada copy of the fourth document because he attached it to his statement ofexceptions.We do, however, agree with Respondent that the documents in issueshould have been placed in the rejected exhibit file, rather than merelybeing marked for identification and forwarded to the Office of the Gener-al Counsel in Washington for inclusion in the informal file. Therefore, wehave entered each of the four documents in question in the rejected ex-hibit file, with the designation used as each was marked for identificationat the hearing.3 In the last sentence of the third to last paragraph of sec. D of hisDecision, entitled "Welfare and Pension Benefits," the AdministrativeLaw Judge inadvertently placed the word "now" rather than the word"not" prior to the word "warranted " We hereby correct that sentence toread as follows: "Therefore, applying the standards of Riverside ProduceCo., supra, to the facts of this case, I find that interest on payments due tothe Funds is not warranted."Member Penello places no reliance upon Abilities and Goodwill, Inc.,241 NLRB No. 5 (1979), enforcement denied 103 LRRM 2029, 87 LCT11,753 (st Cir. 1979), a case cited by the Administrative Law Judge, inwhich he dissented. SCHORR STERN FOOD CORP.293ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Schorr SternFood Corp., Brooklyn, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge: This casewas heard at Brooklyn, New York, on March 12, 13, 14,and 26, 1979, based upon a backpay specification issuedon October 20, 1978, for purposes of resolving a contro-versy over the amount of backpay due Patrice Mannsand all other present and former employees, similarly sit-uated, for any loss of wages, paid sick leave, holidaysand vacations, pensions, and other terms and conditionsof employment suffered by them because of the discrimi-nation against them, under the terms of the Board's De-cision and Order issued on January 28, 1977 (227 NLRB1650). The Board found, in sum, that Schorr Stern FoodCorp. (herein called the Company or Respondent) violat-ed Section 8(a)(l), (2), and (3) of the National Labor Re-lations Act, as amended, by granting wage increases,paid sick leave, and other contract benefits only to em-ployees who were members of Food Packers, Canneryand Miscellaneous Workers Union, Local 220, affiliatedwith United Food and Commercial Workers Internation-al Union, AFL-CIO, the Party to the Contract (hereincalled the Union).' The Board directed that the Compa-ny "[m]ake whole Patrice Manns and all other presentand former nonunion employees, similarly situated, in theRespondent's employ during the period since October19, 1975, for any loss of wages, paid sick leave, holidaysand vacations, pensions and other terms and conditionsof employment they would have received since that datebut for the discrimination against them." Id. at 1655. Theprincipal contentions raised by the Company in itsanswer to the backpay specification, at the hearing, andin its post-hearing brief, present questions concerning themeaning and application of the Board's Decision andOrder in the unfair labor practice proceeding.All parties were afforded full opportunity to partici-pate, to present relevant evidence, to examine and cross-examine witnesses, to argue orally, and to file briefs.Only the Company filed a brief. Counsel for the Union,also representing the union welfare and pension funds,entered an appearance in the backpay proceeding whenevidence was presented concerning reimbursement forlost insurance and pension benefits. However, said coun-I The name of the Party to the Contract, formerly Food Packers, Can-nery and Miscellaneous Workers Union, Local 220, affiliated with Amal-gamated Meat Cutters and Butcher Workmen of North America, AFL-CIO, is hereby amended to reflect the change resulting from the mergerof Retail Clerks International Union, AFL-CIO, and Amalgamated Meat-cutters and Butcher Workmen of North America, AFL-CIO, on June 7,1979.sel did not take any position concerning these or anyother matters at issue. Upon the entire record in thiscase,2my observation of the demeanor of the witnesses,and having considered the brief submitted by the Com-pany,3I make the following:FINDINGS AND CONCLUSIONSA. The Backpay Period and Related MattersThe collective-bargaining contract which was the sub-ject of the present unfair labor practice proceeding waseffective on its face from December 10, 1974, to January3, 1978, and also on its face purported to cover a unitcomprising the Company's "production, shipping, receiv-ing, chauffeur, helper, sales, office and maintenance em-ployees and such other employees performing work inci-dental thereto," the only exception being "nonworkingsupervisors and such [other] categories [as are] excludedby the [Act]." 227 NLRB at 651. Specifically, the con-tract did not purport to exempt irregular, casual, tempo-rary, or seasonal employees, but did purport to cover allemployees without distinction as to union membership.The unfair labor practice charge was filed by PatriceManns on April 19, 1976, complaint issued on June 7,1976, and a hearing was held before Administrative LawJudge Robert M. Schwartzbart on September 13, 1976.The Company conceded, as found by AdministrativeLaw Judge Schwartzbart in his Decision, "that the bene-ficial terms and conditions of employment provided inthe agreement have been applied only to those of its em-ployees within the relevant job classifications who areunion members, and that those of its employees in thesame or related work classifications who are not unionmembers have been excluded from these benefits." 227NLRB at 1652. Nevertheless, and notwithstanding theexpress language of the contract, the Company contend-ed "that from the start the Union had been recognized asthe bargaining representative of only those of its employ-ees who were members and denies that it ever had grant-ed exclusive recognition to the Union for all of its em-ployees in the classifications referred to in article I [therecognition clause] of the contract." Ibid. In sum, theCompany contended that this was a "members only"contract, and that, therefore, the Company could lawful-ly apply its benefits only to union members. Essentially,this was the issue presented in the case. The Administra-tive Law Judge, and the Board which affirmed the Ad-ministrative Law Judge, ruled against the Company. TheBoard found, in sum, that the Company, consistent withthe terms of the contract, recognized the Union as thesole collective-bargaining representative of all of its em-ployees in the described unit, and therefore was "legallybound to apply the terms of the contract equally to allsaid employees" (227 NLRB at 1654), citing as authorityThe Radio Officers Union of the Commercial TelegraphersUnion. A.F.L. [Bull Steamship Co.] v. N.L.R.B, 347 U.S.17 (1954), and Rockaway News Supply Company Inc., 942 Certain errors in the transcript have been noted and are hereby cor-rected.I The Company's unopposed request to file a supplement to its brief ishereby granted, and the supplement has been considered together withthe original brief.SCHORR STERN FOOD CORP. 293 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDNLRB 1056 (1951). The Board concluded that by "enter-ing into and maintaining in force and effect a collective-bargaining agreement containing clauses providing forpayment of wage increases and compulsory sick leavefor union members only, and by discriminating in regardto the terms and conditions of employment of PatriceManns and other nonunion employees ...because theywere not union members, the Respondent has violatedSection 8(a)(1), (2), and (3) of the Act." 227 NLRB at1655. Noting, however, that the contract was enteredinto more than 6 months before the unfair labor practicecharge was filed, the Board limited its findings, and con-sequently its remedy, to an initial cutoff date of October19, 1975; i.e., 6 months prior to the filing of the charge.The Board directed that the Company "make wholeManns and all other past and present nonunion employ-ees, similarly situated, who were employed by the Re-spondent in work classifications embraced by the unit setforth in the current collective-bargaining agreement duringthe period since October 19, 1975, for any loss of pay,sick leave, insurance, pensions, or other benefits theymay have suffered by reason of the Respondent's failureto apply the terms and conditions of the collective-bar-gaining agreement to them in the same manner as it didto its union employees [emphasis supplied]." Ibid.General Counsel and the Company agree that, in ac-cordance with the Board's Decision and Order, the back-pay period begins on October 19, 1975. However, as willbe discussed, the significance and applicability of thatdate is in dispute. It is also undisputed, subject to resolu-tion of a terminal date, that for discriminatees hired afterOctober 19, 1975, backpay begins with their respectivedates of hire, and that for discriminatees no longer em-ployed by the Company backpay ends not later thantheir respective dates of employment termination. Gener-al Counsel contends that discriminatees are entitled tobackpay for the period from October 19, 1975, until Jan-uary 3, 1978, the expiration date of the collective-bar-gaining agreement. No claim is made for backpay afterJanuary 3, 1978.4The Company contends that the back-pay period ends not later than August 9, 1976. In supportof this contention, the Company asserted in its answer tothe backpay specification, as an affirmative defense, "thaton August 9, 1976," i.e., more than a month prior to thehearing in the unfair labor practice case, "Respondentand the Union entered into a Memorandum of Agree-ment amending the then current collective-bargainingagreement," and that"[o]ne of the effects of such Memo-randum was to alter the bargaining unit represented bythe Union." A copy of the alleged memorandum ofagreement is annexed as a part of the answer. Thememorandum unambiguously purports to have been en-tered into and signed by Harold Wilkerson for the Unionand Sidney Stern for the Company on August 9, 1976.No other date is indicated or even inferred. The memo-4 As General Counsel sought no backpay for any period beginning onor after January 3, 1978, I declined to receive evidence concerningwhether the Company was in compliance with the Board's Decision andOrder after that date. It is not necessary in this proceeding to determinewhether in a subsequent or other proceeding General Counsel may asserta claim of liability or backpay for any conduct occurring on or after thatdate.randum purports to modify the recognition clause of theexisting collective-bargaining agreement to exclude fromthe recognized unit, and from contract coverage, all salesand office employees, and all "irregular, casual, tempo-rary and/or seasonal employees, either part time or fulltime." The memorandum defines the quoted categories"as all those employees working less than 1,000 hourssince July 2, 1976, in any fiscal year ending July 1, 1977,or any year thereafter." The memorandum also purportsto revise the contract provisions providing for a wage in-crease and sick leave for union members; providing in-stead that such benefits would be given to "all employeescovered by the agreement." The memorandum purportsto be complete and self-contained on its face, except as itrefers to the existing contract. At no time during or afterthe pendency of the unfair labor practice proceeding didthe Company call the alleged memorandum to the atten-tion of the Administrative Law Judge or to the Board,or argue its existence. On the contrary, the parties stipu-lated at the unfair labor practice hearing that the 1974contract constituted the current collective-bargainingagreement between the Company and the Union, and thecase was litigated on that factual basis. Indeed, the pre-sent record does not indicate when, if ever, prior tofiling its answer to the specification, the Company noti-fied General Counsel of the existence of the allegedmemorandum. The parties agree that, in any event, suchnotice would be irrelevant to the issues in this proceed-ing.5At the outset of the present hearing, on argument ofcompany motions for dismissal of the backpay specifica-tion in whole or in part, company counsel asserted thatthe memorandum was not executed on August 9, 1976,but that "[t]he agreement was entered into, on thatdate," and that "we had an agreement, in full, as of thatdate." Company counsel further asserted that he did notpresent the alleged agreement in the unfair labor practiceproceeding because, in sum, he wanted a determinationof the legality of the 1974 contract, and did not wish to"confuse that issue." At the close of the hearing, after in-dicating that he had no objection to the departure ofUnion Attorney Belson and Union Representative Bever-ly Rosendorf, and with no union official or representa-tive present, company counsel again raised the matter ofthe alleged contract modification. Company counsel of-fered to prove, in sum: that on August 3, 1976, a meetingtook place at which were present Union President Wil-kerson, Union Attorney Belson, Company Officials LeonSchorr and Sidney Stern, and company counsel; that theparties agreed to modify the contract unit and coverage,but left it to the attorneys for the parties to agree uponthe language of such understanding; that the attorneys,i.e., Belson and Hamburger, thereafter negotiated suchlanguage; that in March 1977, i.e., after the Board issuedits Decision and Order, the memorandum which is at-tached to the answer to the backpay specification wasI Company counsel asserted that the memorandum first came to theattention of the office of General Counsel about the time that the Boardfiled its petition for enforcement; i.e., about July 8, 1977. The petitionwas subsequently withdrawn when the Company agreed to comply withthe Board's Order. General Counsel does not concede authenticity of thealleged memorandum, or that the parties modified their contract. SCHORR STERN FOOD CORP.295"physically executed" by Harold Wilkerson and SidneyStern; and that the Company has abided by the contractas "redefined." As indicated, the memorandum purportson its face to have been entered into and signed onAugust 9, 1976. Additionally, the memorandum providesthat "as of January 6, 1977, all employees covered by theagreement shall receive a wage increase." The memoran-dum does not indicate that this is a retroactive increase.Therefore, it is evident on the face of the document that,if the memorandum was executed at all, it was executedprior to January 6, 1977.At the hearing, I ruled that the Company was pre-cluded from presenting evidence in support of its conten-tions with respect to the memorandum by reason of thedoctrine ofres judicata and the parol evidence rule. Uponreconsideration of those rulings, including considerationof the arguments and case authorities cited in the Com-pany's brief, I adhere to those rulings.The doctrine of res judicata is applicable in Board pro-ceedings. Laborers International Union of North America,Local No. 282, AFL-CIO (Millstone Construction Compa-ny, et. al.), 236 NLRB 621, 623 (1978). In particular, theBoard's findings and conclusions in an unfair labor prac-tice case are binding and may not be relitigated in thesubsequent backpay proceeding. Brown and Root, Inc.,132 NLRB 486, 492 (1961), enfd. 311 F.2d 447, 451 (8thCir. 1963). The parol evidence rule is also applicable inBoard proceedings. See the Board's Decision and Orderin the present case (227 NLRB at 1653-54), and PrestigeBedding Company, Inc., 212 NLRB 690, 700 (1974); seealso Hartford Glass Co. of Mishawaka, Inc., 230 NLRB103, 108 (1977).The existence, coverage, and applicability of the col-lective-bargaining contract between the Company andthe Union are matters which were adjudicated in thepresent unfair labor practice proceeding, and thereforecannot be litigated at the compliance stage. The Board'sDecision refers both expressly and impliedly to the 1974contract as the current collective-bargaining agreement.The continuing existence of that contract was a factualbasis on which the Board predicated its Decision. There-fore, it is immaterial that the factual existence of the con-tract was stipulated rather than disputed in the unfairlabor practice proceeding. In appropriate cases, questionsinvolving compliance may be litigated in the backpayproceeding, even though such questions turn on matterswhich occurred prior to the decision in the unfair laborpractice case. Indeed, questions of compliance, such asthe amount of interim earnings of a discriminatee, areusually reserved for the compliance stage of the proceed-ing. However, such litigation is permissible only if thematter was not adjudicated by the Board in the unfairlabor practice proceeding.' In the present case, the exis-6 Therefore, the cases relied upon by the Company in its brief (pp. 13-14) are not in point. In two of those cases (Westwood Plumbers, 131NLRB 562 (1961), and M. Eskin d Son, 148 NLRB 1022, 1023 (1964)),the question of compliance was expressly reserved for resolution at thecompliance stage of the proceeding In the third case (Brotherhood ofTeamsters d Auto Truck Drivers Local No. 70. etc. (Sea-land of California,Inc.), 212 NLRB 714, 715 (1974), enfd. 525 F.2d 333 (9th Cir. 1975)), thecompliance question turned on an offer of reinstatement which was sentmore than 4 months after the Board issued its Decision in the unfair laborpractice casegaining agreement between the Company and the Unionwere adjudicated in the unfair labor practice proceeding.Therefore, the Company is precluded from showing, onthe basis of facts which allegedly existed and wereknown to the Company prior to the unfair labor practicehearing, that the contract was modified to redefine theunit and coverage. The doctrine of res judicata does notpermit an exemption for selective presentation of evi-dence on matters raised by the pleadings and presentedin the case. "The federal doctrine of resjudicata bars reli-tigating any part of the cause of action in question, in-cluding all claims and defenses that were actually raisedor could have been raised." Aerojet-General Corporationv. Askew, 511 F.2d 710, 715, 718 (5th Cir. 1975), cert.denied 423 U.S. 928.The Company's fall-back argument that the allegedmodification of the collective-bargaining contract wasexecuted after the Board issued its Decision and Order isfurther precluded by the parol evidence rule. The Com-pany's answer to the backpay specification unequivocallyasserts that the contract was amended on August 9, 1976,and the alleged memorandum unequivocally purports tohave been agreed upon and executed on the same date.Therefore, the Company is precluded from presentingevidence to show that the alleged memorandum was ex-ecuted on a different date. Indeed, in view of the admis-sions contained in the Company's answer and the admis-sion of company counsel that the Company and theUnion reached a full agreement in August 1976, suchevidence would, in any event, be immaterial. CompareMillstone Construction Company, 236 NLRB at 626.Moreover, in the unfair labor practice proceeding, theBoard adjudicated not only the continuing existence ofthe 1974 contract, but the fact that the Company appliedits benefits in a discriminatory manner. Thus, althoughthe contract provided for wage increases and sick leavefor union members, the Board found that the Companyin fact granted those and other contract benefits only tounion members. That finding was based at least in parton the testimony of the Company's secretary-treasurer,Sidney Stern, that the Company dealt with the Uniononly for union members. As will be discussed under thenext heading, Stern impliedly conceded in his testimonyin the present proceeding that union membership contin-ued to be the standard for applying contract benefits. Insum, I find that the backpay specification correctly pro-vides for reimbursement to discriminatees for the periodfrom October 19, 1975, to January 3, 1978.As indicated, General Counsel and the Company differas to the significance and application of the October 19,1975, cutoff date. The collective-bargaining agreementprovided that all union members would receive $10-per-week wage increases as of January 3, 1975, January 3,1976, and January 3, 1977. General Counsel contendsthat, as discriminatees hired prior to 1975 were improp-erly denied the January 3, 1975, increase, they should bereimbursed for their failure to receive that increase(amounting to a 25-cent-per-hour increase) beginningwith the October 19, 1975, cutoff date, less other in-creases actually received. The Company contends that,as the January 3, 1975, raise took effect more than 6months prior to the filing of the charge, the discrimina-SCHRR STERN FOOD CORP. 295 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDtees are not entitled to any reimbursement based on thatincrease. The contract also provided that union membersin good standing should receive 2 days of compulsorysick leave every 4 months. In practice, compensation forsick leave, amounting to 16 hours' pay, was paid to em-ployees in the payroll period occurring at or near theend of April, August, and December of each year. Gen-eral Cousel contends that discriminatees are entitled toreimbursement in full for sick leave benefits paid in De-cember 1975, if their period of employment immediatelypreceding that pay period was at least 4 months. TheCompany contends that reimbursement should be prorat-ed from the October 19 cutoff date. The contract alsoprovided for vacation pay, based in part on longevity ofservice. General Counsel contends that discriminateeshired during or before 1975 are entitled to vacation payfor 1975, based on longevity of service, without regardto the October 19, 1975, cutoff date. The Company con-tends, subject to other arguments which will be dis-cussed infra, that, assuming vacation pay is owed for1975, such vacation pay should be prorated so as to bebased only on service after October 19.General Counsel's interpretation of the Board's Deci-sion and Order in this case, and of the applicability ofthe 6-month time limitation contained in Section 10(b) ofthe Act, is correct. The Board's Decision and Order pro-vides that the discriminatees be made whole for anylosses suffered by them since October 19, 1975, by reasonof the discrimination against them. The discrimination, insum, consisted of denial of wage increases and other con-tract benefits. The contract on its face purported tocover all of the Company's employees, except supervi-sors, without distinction as to union membership. Insofaras some employees failed to receive increased wages andother benefits after October 19, 1975, such denial is atleast prima facie discriminatory. Therefore, it is appropri-ate to go behind the 10(b) limitation period for the pur-pose of receiving and considering evidence which wouldshed light on the reason for their failure to receive bene-fits, and the amount of benefits which they would havereceived after October 19, 1975, but for the discrimina-tion against them. Compare Swift Service Stores, Inc. AKASwift Cleaning & Laundry Company, 169 NLRB 359, 360(1968). But for the discrimination against them, the dis-criminatees who were hired before 1975 would have re-ceived the benefit of the 1975 pay increase. Therefore,they are entitled to be compensated for the higher wagewhich they would have received to the extent that theyfailed to recieve such higher wage after October 19,1975. Similarly, discriminatees are entitled to receive sickleave and vacation benefits which were due and payableat any time after October 19, 1975, and which theywould have been eligible to receive but for the discrimi-nation against them.7The Company has raised certain additional argumentswith respect to employee eligibility for holiday pay, sickpay, and vacation benefits. The contract provided thatThe prior collective-bargaining contract between the Company andthe Union, covering the period from December 10, 1971, to January 3,1975, was not the subject of the unfair labor practice proceeding, andwas not presented as evidence in the backpay proceeding. Therefore nofinding can be made based on employee rights under that contract.vacation "shall be given during the months of May,June, July, August, and September, except that, with theconsent of the Union, vacation may be scheduled atother periods of time where the Employer's business is ofa seasonal nature or other pressing circumstances so re-quire." In fact, the Company's records indicate thatunion members took their paid vacations throughout theyear, except during certain busy times. Thus, unionmember Clarence Morris received a 2-week paid vaca-tion in late December 1975. The inference is warrantedthat the Union gave the requisite consent, and that there-fore, under the terms of the contract, vacations could bescheduled throughout the year.8Nevertheless, the Com-pany contends that no discriminatee is entitled to vaca-tion pay for 1975; i.e., prior to the cutoff date for back-pay purposes. I reject this argument for essentially thesame reasons I have rejected the Company's previouslydiscussed arguments concerning 1975 benefits. As discri-minatees who were hired before or during 1975 were en-titled to a paid vacation in 1975, depending upon theirlength of service, and at least possibly could have takentheir vacations after October 19, 1975, they are entitledto be reimbursed for lost 1975 vacation pay, dependingupon their length of service, as set forth in the backpayspecification. The Company has not come forward withany evidence that the employees could not under anycircumstances have received paid vacations or vacationpay for 1975 after October 19, 1975. Discriminationhaving been established in the unfair labor practice pro-ceeding, any doubt in this regard must be resolvedagainst the wrongdoer, i.e., the Company, rather thanagainst the wronged employees. See N.L.R.B. v. MiamiCoca-Cola Bottling Company, 360 F.2d 569, 572-573 (5thCir. 1966); Abilities and Goodwill, Inc., 241 NLRB No. 5(1979); Local Union No. 2088, International Brotherhoodof Electrical Workers, AFL-CIO (Federal Electrical Corpo-ration), 218 NLRB 396, 397 (1975).The collective-bargaining contract provided that anyemployee quitting without at least 48 hours' writtennotice to the Company and the Union shall not be enti-tled to vacation or sick pay. Sidney Stern testified thatnone of the discriminatees were discharged, that about90 percent of the discriminatees quit their jobs betweenOctober 19, 1975, and December 1978, and that no em-ployee who quit ever gave the requisite notice. TheCompany contends that, therefore, no discriminatee whoquit without giving the requisite notice is entitled to re-imbursement for lost vacation and sick pay. The difficul-ty with this argument is that the Company has failed toprove that all of the discriminatees, or any one of them,could not have taken their accumulated vacation andsick pay before quitting their jobs. In such event the dis-criminatees would not have lost their benefits. Indeed,Stern testified that Patrice Manns did just that. Sternstestified that, after Manns joined the Union (thereby be-coming eligible for contract benefits), she received hervacation pay, went on vacation, and, while on vacation,quit her job without giving any notice. The Companydid not demand return of her vacation pay or otherwise8 Therefore, I find without merit the Company's contention that work-ing time after September 30 of the eligibility year should not be creditedin determining the amount of vacation pay for that year. SCHORR STERN FOOD CORP.297dock her for that pay. Human nature being what it is,other employees, if possible, would probably have takentheir accumulated vacation and sick pay before quittingtheir jobs. Moreover, as indicated, any uncertainty in thisregard must be resolved against the Company. There-fore, no discriminatees should be denied reimbursementfor lost vacation or sick benefits because he or she quitwithout notice.The collective-bargaining contract further providedthat "regular employees" shall have nine designated holi-days off with pay at straight time, "provided that theyhave worked full time or have not been absent of theirown volition during the calendar week in which the holi-day occurs." The contract further provided that employ-ees shall receive holiday pay even when the holidayoccurs on a day which is normally a nonworking day,and that employees on vacation when a holiday occursshall receive holiday pay in addition to vacation pay.The Company's payroll records indicate weekly totals ofhours worked for each employee, not broken down bydays, and do not indicate the reasons for absences fromwork or failure to work less than 32 hours in a weekcontaining a holiday, except for paid leave or termina-tion of employment. General Counsel based his backpayspecification on the premise that any employee who wascredited with more than 24 hours of work in a week maybe presumed to have worked at least all or part of 4 daysduring that week, and therefore may be presumed tohave worked "full time" during that week and to be eli-gible for holiday pay. The Company contends that nodiscriminatee who was not a "regular" employee or whoworked less than 32 hours in the holiday week should becredited with holiday pay. The contract defines "regularemployees" as those who have been employed on a trialbasis for a period of 30 calendar days. The Companydoes not contend that all, or part of, any backpay claimshould be disallowed for failure to qualify as a "regularemployee" under the contract, except on the basis of thatputative 1976 memorandum. As for the appropriatehourly cutoff, the Company did not present any testimo-ny as to the standard which it applied to union members;i.e., those employees who received holiday pay. Howev-er, the Company's payroll records for the week endingSeptember 7, 1977, which included a paid holiday (LaborDay), indicate that employees June Kwadjosse andRober Townsend each received a paid holiday, althoughthey worked only 24-1/2 and 25-1/2 hours respectively,and notwithstanding that other employees worked asmuch as 40 hours in that week. Kwadjosse and Town-send are discriminatees in this case. However prior toSeptember 1977 they became union members and beganreceiving the contract benefits. The inference is warrant-ed, and I so find, that the Company's policy in applyingthe contract was consistent with the standard proposedby General Counsel; namely, that employees whoworked more than 24 hours in a holiday week were enti-tled to holiday pay. Therefore, the Company's proposed32-hour standard is rejected.B. Identity of the DiscriminateesAs indicated, the Board's Decision and Order directsthat the Company make whole Patrice Manns and allpresent and former nonunion employees, similarly situat-ed, in the Company's employ since October 19, 1975, forany loss of wages and other contract benefits which theywould have received since that date but for the discrimi-nation against them. Initially, only the 20 employees whowere listed in Schedule A of the contract as union mem-bers received the benefits of the contract. Thereafter, ad-ditional employees received contract benefits after theyjoined the Union. Thus, when employees became unionmembers during the year, they began receiving contractbenefits, including the benefit of the wage increase pro-vided for January 3 of that year." In preparing the back-pay specification, General Counsel initially excludedfrom consideration those employees who were listed inSchedule A of the contract, as they were receiving thefull benefits of the contract. General Counsel also initial-ly excluded those other employees for whom the Com-pany checked off union dues insofar as they thereafterreceived contract benefits. However, denial of benefits,rather than lack of membership, was deemed to be thedecisive factor. Thus, the backpay specification providesfor reimbursement to employees, even for periods of timeafter they became union members, to the extent that theystill failed to receive the full contract benefits (e.g., in-cluding all annual pay raises) to which they were entitledunder the contract absent the factor of union member-ship.The Company contends that the backpay specificationis fatally defective with respect to identification of theclass of discriminatees who are entitled to reimburse-ment. Specifically, the Company argues that in light ofthe Board's Decision and Order, General Counsel mustaffirmatively prove that each discriminatee is a presentor former employee who was not a union member for allor part of the backpay period, who was a unit employee,and who was denied contract coverage because of non-membership. However, company counsel frankly con-ceded that he was unaware of any other reason why anemployee would be denied benefits to which he was oth-erwise entitled under the contract. Indeed, companycounsel conceded, in effect, that such denial would bearbitrary and discriminatory. Company counsel's pro-fessed lack of knowledge concerning the reason or rea-sons for denial of contract benefits was not shared by theCompany's secretary-treasurer, Sidney Stern. Stern, intestimony both in the unfair labor practice proceedingand in the present backpay proceeding, unequivocally in-dicated that union membership was the criterion receiptof contract benefits. In describing a 1975 vacation list,Stern testified in the present proceeding as follows:9 For example, union records indicate that the Company deducted aunion initiation fee and began deducting dues and welfare and pensionfund payments for discriminatee Ultima Andre in February 1977. TheCompany's records indicate that, in February 1977, the Company in-creased her pay from $2.40 per hour to $2.50 per hour, thereby givingher the benefit of the January 1977 contract increase, although not thefull benefit of past annual increases for union members. (The backpayspecification indicates that Andre should have been receiving $2.75 perhour by this time The Company's contention in its brief (p 28) in con-nection with its 10(b) argument, that the Company gave contract raisesonly in January of each year, is erroneousSCHORR STERN FOOD CORP. 297 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. All right. What is the significance of 1975 va-cation list, which is pasted onto the back of thefront cover?A. This actually-the union specifies that thepeople that belong to the union receive-if theywork anything under 3 years, they receive oneweek vacation.From 3 to 20, it's 2 weeks. From 20 over, it's 3weeks.So it's just a matter for the book to know, whenthe payroll is made up, to look at who's getting thevacation at that particular time, that belongs to theunion, all you have to do is refer to this.Then you know that this person immediately getsvacation.Although Stern was testifying with reference to the 1975vacation list, his testimony concerning the Company'spractice was couched in the present tense. At no point inhis testimony did Stern (the only company official to tes-tify in either proceeding) indicate that employees weredenied contract benefits which they were otherwisequalified to receive under the contract for any reasonother than lack of union membership. The Union's re-cords also indicate that union membership and contractbenefits were tied together. The Company forwardedwelfare and pension fund payments for employees forwhom union dues were checked off, and for no otheremployees. It is true, as the Company points out in itsbrief, that the Company's records indicate that some em-ployees failed to receive certain contract benefits towhich they were evidently entitled even after theybecame union members. However, with one exception,which will be noted, the Company's compilation annexedto its brief indicates that these benefits were payable afterNovember 19, 1976, when the Administrative Law Judgeissued his Decision and recommended Order which wasaffirmed as modified by the Board on January 28, 1977.The Decision and Order, in addition to providing a spe-cific reimbursement remedy, directed that the Companycease and desist from "discriminating against any of itsemployees by denying them coverage under the collec-tive-bargaining agreement with the [Union] and by other-wise failing or refusing to grant employees wage in-creases, paid sick leave, pensions, paid holidays, andother employment benefits because such employees arenot members of the Union" (227 NLRB at 1655), or (asmodified by the Board) in any other manner interferingwith, restraining, or coercing its employees in the exer-cise of their rights under Section 7 of the Act. In sum,the Board's Decision and Order prohibits the Companyfrom discriminatorily denying contract benefits to "anyof its employees." The Company's own payroll recordsindicate that it continued to discriminate against non-union employees even after the Board issued its Decisionand Order. Absent any explanation to the contrary (andnone was forthcoming), the inference is warranted, and Iso find, that the former nonunion employees were deniedbenefits even after they joined the Union by reason oftheir past failure to join the Union. Therefore, the Corn-pany violated the Board's Order, and the employees areentitled to reimbursement by reason of such violations.Morever, the make-whole provision of the Order pro-vides for reimbursement to Patrice Manns and "all otherpresent and former nonunion employees." The provisionis broad enough to cover employees who were formerlynonunion for benefits which were discriminatorily deniedthem after they became union members.10C. Additional Contentions With Respect to Wages,Sick Pay, Holidays, and Vacation PayIn agreement with the Company, I am recommendingthat sick pay not be credited to Gloria Guitty andAngelo LaMothe for April 1976 and to Billy Walters forAugust 1976, as the Company's records indicate thatthey lacked the requisite 4 months' service. Their claimsshould each be reduced by $36.80. However, as to othersick pay allowances challenged by the Company on thesame ground, the Company's records, based on the Com-pany's own tabulations in its brief, indicate that the em-ployees in question each had accumulated 4 months ofservice and were therefore eligible for the sick pay. Withrespect to Patrice Manns, Appendix B of the backpayspecification (computation of sick pay) fails to indicate aspecific claim for Manns. However, Appendix F (sum-mary of amounts due) lists a claim for $76. It is evidentthat the claim covers sick pay eligibility for December1975 and April 1976 (before she joined the Union). I findthat the backpay specification is sufficiently clear in thisregard to warrant inclusion and allowance of Mann'sclaim for sick pay benefits.With respect to discriminatees who have breaks in ser-vice, the Company also contends that each segment oftheir employment should be treated as a separate em-ployment; i.e., that they should not be regarded ashaving employee status during the intervening periodswhen they were off the company payroll. The employ-ees in question are Gregoria Araujo, Merlotte Bazile,Eva Hernandez, Sonia Louis, Otitia Martinez, AngelitaPagan, Robert Townsend, and Violet Taylor. The claimson behalf of Araujo, Bazile, Martinez, and Pagan are notaffected. " Additionally, the claim for Thanksgiving andChristmas holiday pay for another discriminatee, CharlesAloota, is sustained. Although the backpay specificationerroneously indicates a terminal date of November 9,'0 One claimant stands in a different position. Employee LetiziaFranco was listed on Schedule A of the contract as a union member whowas entitled to the annual wage increases and sick leave. The backpayspecification indicates that she failed to receive holiday pay for Thanks-giving 1975. No other claim is made on her behalf. In these circum-stances, the inference is warranted that she failed to receive such holidaypay for reasons other than lack of union membership. Therefore, I findthat she does not fall within the classification of discriminatees coveredby the Board's Order, and I am recommending that her claim be disal-lowed. The Company also contends that it is unable to identify threenamed claimants. However, a comparison of the backpay specificationwith the Company's payroll records indicates that "Antonio Areu" isAntonio Areno, that "Myrna Sausteria" is Myrna Sanabris, and that"Santa Torn" is Santa Ramos Toro. Therefore, I am recommending thattheir claims be allowed." The Company's records indicate that Araujo worked 32 hoursduring the week ending July 6, 1977. Therefore she is entitled to Inde-pendence Day holiday pay. SCHORR STERN FOOD CORP.2991979, the Company's records indicate that Aloota wasstill employed in November and December 1977.Sidney Stern testified that, when an employee is "re-moved" from the payroll and such entry made on theCompany's records, it indicates that the individual is nolonger in the Company's employ. Stern further indicatedthat the separation usually is voluntary; i.e., that the em-ployee quit his or her job. The Company's records indi-cate that Robert Townsend, who began his employmentin January 1974, was "removed" from the Company'spayroll during the week ending January 1, 1975, but re-turned to work during the week ending January 29,1975. General Counsel did not contend in the unfairlabor practice proceeding, nor does General Counselcontend in this proceeding, that the separation was un-lawful or in violation of contract seniority. Therefore, inlight of Stern's testimony, it must be inferred that Town-send voluntarily quit. General Counsel has not presentedevidence that a union member in the same situationwould have received the January 3, 1975, raise althoughnot employed on that date. Therefore, I find that Town-send should not be credited for the 1975 pay raise as hewas not employed on January 3, 1975. 1 shall recom-mend that General Counsel be directed to recalculate hisclaim for wage and other benefits based on the premisethat Townsend was hired in 1975. However, in accor-dance with the contract (art. 9, sec. B), his past employ-ment is properly considered in determining his eligibilityfor vacation pay. Similarly, claims for wage increasesand other benefits for Violet Taylor should be disal-lowed to the extent that they are based on the 1977 payraise as Taylor was not employed on January 3, 1977. AsTaylor was not employed for 4 months immediatelyprior to the last pay period in April 1977, she is not enti-tled to sick pay for that period. However, the Compa-ny's own calculations indicate that she was employedduring February 1977. Therefore, she is entitled to holi-day pay for the two holidays in that month. With respectto Sonia Louis, the Company's payroll records indicatethat she was continuously on the payroll and workedduring the period when (according to the Company'sbrief) she was allegedly off the payroll; she put in a fullweek (39.5 hours) immediately preceding Thanksgiving1975. Therefore, she is entitled to holiday pay for thatdate. However, holiday pay in the amount of $18.80 forLincoln's Birthday 1976 should be deducted from herclaim as she was no longer then employed by the Com-pany. Holiday pay in the amount of $18.40 for Indepen-dence Day 1977 should also be deducted from the claimfor Eva Hernandez as she was not employed on thatdate.The Company contends that some discriminatees actu-ally received benefits for which claim is made in thebackpay specification. Unfortunately, the Company failedto indicate in its brief the payroll periods in which thosebenefits were allegedly received. Therefore, it was neces-sary for me to make an extensive examination of theCompany's payroll records in order to verify these asser-tions. The Company's weekly worksheets indicated thatthe Company purported to credit discriminatees for enti-tlement to some of these benefits. Specifically, they indi-cated that Felicita Fernandez, June Kwadjosse, JeanineLamonthe, Patrice Manns, Raiford Tisdale, Billy Waters,and Robert Townsend each received 1 week's vacationpay in 1977, and that Robert Townsend received sickleave pay in December 1976. However, printouts of theCompany's weekly payroll, which indicate the exactamounts paid to employees, fail to confirm that suchbenefits were actually paid. By way of comparison, theCompany's payroll record for the week ending Decem-ber 24, 1975, indicates that Clarence Morris (a unionmember) received gross pay of $423, thereby confirming(as indicated on the worksheet for the same period) thathe received 2 weeks' vacation pay in addition to hisweekly pay. However, no such confirmation appearswith respect to the discriminatees, either as an additionto gross or net weekly pay, or as an additional item.Therefore, I find that the discriminatees did not receivethe benefits in question, and are entitled to reimburse-ment for their losses. Other contentions in the appendixto the Company's brief are based on premises whichhave been rejected in this Supplemental Decision (e.g.,failure to include the 1975 pay raise or benefits deniedafter the discriminatee became a union member), and,therefore, are found to be without merit.D. Welfare and Pension BenefitsThe collective-bargaining contract provided thatmonthly, during the first week of each month, the Com-pany would contribute $35 per employee to the Amalga-mated Welfare Fund of Local No. 220, and $10 per em-ployee to the Local 220 Pension Fund. The WelfareFund, in sum, provides for health care and related bene-fits, and the Pension Fund provides for retirementincome. As indicated, the Company made payments intothese Funds only on behalf of employees for whomunion dues were checked off. In its Decision, the Boardprovided in a footnote to "The Remedy" section that"reimbursement for more direct items such as loss ofwages, paid sick leave, paid holidays, and other benefits,shall be accompanied by interest computed under the 6-percent formula as set forth in Isis Plumbing & HeatingCo. [138 NLRB 716 (1962)]. Such [discriminatee] em-ployees or, if relevant, their estates, will also be entitledto payment of sums of money equal to the amounts ofinsurance and pension benefits they would have receivedbut for the Respondent's unfair labor practices, togetherwith 6-percent interest thereon Isis Plumbing & HeatingCo., supra." 227 NLRB at 1655, fn. 22. The reimburse-ment provision of the Order provides that the discrimina-tees be made whole, in addition to wages, sick leave,holidays, and vacations, for any "pensions, and otherterms and conditions of employment they would have re-ceived since [October 1975] but for the discriminationagainst them." Id. at 1655-56. Although the Order doesnot expressly incorporate the remedy section by refer-ence, it may fairly be inferred that the Board contemplat-ed that the Order would accord with the remedy sectionof the Decision. Neither the Decision nor the Order ex-pressly provides for payments into the Funds on behalfof the employees. However, General Counsel contendsthat the discriminatees should be reimbursed for theirlosses by payment into the Funds of those amountswhich the Company would have paid in accordanceSCHORR STERN FOOD CORP. 299 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the contract, on behalf of the employees, but forthe discrimination against them. Other than tabulation ofthese payments, the backpay specification does not claim,nor has General Counsel otherwise alleged, that any dis-criminatee lost specific pension or welfare benefits as aresult of the Company's conduct. The Company con-tends, in sum, that the Board's Order does not providefor reimbursement by payments into the Funds, that theOrder provides only for direct reimbursement to the em-ployees for loss of pension and welfare benefits, that nosuch losses have been pleaded or proven, and that, there-fore, the backpay claims for pension and welfare reim-bursement should be dismissed in their entirety.In support of its position, the Company asserted in itsanswer to the specification that the Funds are "obligatedby law, and [do] in fact provide coverage for all employ-ees of contributing employers employed in bargainingunits represented by the Union, and not merely for suchemployees who are members of the Union." No evidencewas presented that any discriminatee received welfarebenefits or pension credits or benefits for any month inwhich no payments were made on his or her behalf.Conversely, no evidence was presented that any discri-minatee was denied benefits or credits by reason of theCompany's failure to make payments on his or herbehalf. In sum, the evidence is inconclusive in thisregard. Upon examination of pertinent fund documents, Iam also not persuaded that there is any assurance thatwelfare and pension benefits would have been paid orcredited, or will be paid or credited, to unit employeesfor whom no payments were made by reason of non-membership in the Union. Both the pension plan (asamended January 1, 1976) and the amended agreementand declaration of trust of the Welfare Fund define theterm "employee" as including any employee of an em-ployer for whom contributions are required to be madeby reason of a collective-bargaining agreement with theUnion. However, a booklet distributed by the trustees ofthe Welfare Fund entitled "Your Group Insurance Plan"indicates that specific welfare benefits are available eitheronly to union members, or to employees for whom em-ployer contributions have been made for specific periodsof time. The Company's obligation toward nonunion em-ployees was adjudicated in Board litigation to which theFunds were not parties. Neither the Company, theUnion, nor the Funds have affirmatively taken the posi-tion that the Funds cover all of the Company's nonsu-pervisory employees. Indeed, the Company still asserts,albeit for a different reason, that contract coverage waslimited only to a select group of employees. Moreover,there is the practical question of whether the Company'sfailure to make payments on behalf of nonunion employ-ees, and the failure of either the Union or the Funds todemand such payments have affected the financial abilityof the Funds to grant welfare and pension benefits to thediscriminatees.I further find that, as a practical matter, it would beimpossible or nearly impossible to measure, with anydegree of accuracy, the amount of insurance and pensionbenefits the discriminatees would have received but forthe Company's unfair labor practices. Such a determina-tion might well involve consideration of subjective fac-tors. For example, it is possible that a discriminateemight forgo or delay medical treatment if he or shelacked insurance coverage. The prerequisites for cover-age and extent of coverage are complex and changeable(and they have been changed from time to time), and thetrustees exercise discretion in administering the Funds. Inthese circumstances, it might be difficult or even impossi-ble to determine whether, and to what extent, a discri-minatee failed to receive benefits because of nonpaymentinto the Funds, or for another reason, or for a combina-tion of reasons. Moreover, as company counsel concededat the hearing, it could be many years before eligibilityfor pension benefits can be finally resolved. Employeessometimes leave and return again to work for the Com-pany, as the Company's own payroll records indicate. Itis also possible that discriminatees have worked, ormight in the future work, for other firms whose employ-ees are covered by the Funds. Additionally, althoughbenefits under the welfare plan would normally be pay-able on a current basis, both plans provide for distribu-tion of assets to employees or their dependents in theevent that either Fund is terminated. Therefore, the dis-critninatees have a continuing and open-ended interest inthe Funds. Such interest could be seriously and adverse-ly affected by the Company's failure to pay into theFunds the amounts which it was required to pay underthe terms of the contract. Absent such payments, unionmembers might unjustly be forced to pay for the Compa-ny's unfair labor practices through reduction or loss oftheir own benefits.In contrast, payments into the Funds, based on thereadily calculable amounts that the Company wouldhave paid but for its discriminatory conduct, would ef-fectively resolve any lingering questions of contract cov-erage, and would provide an objective basis on whicheligibility for benefits could be measured. Additionally,such payments would provide the necessary financialviability for receipt of benefits by the discriminatees. Thealternative, as indicated, is no reimbursement at all forlost welfare and pension benefits. I cannot accept theCompany's simplistic argument that, therefore, the discri-minatees should not obtain any relief. A wrong has beendone, and that wrong must be remedied. I find that com-pany payment into the Funds is the only feasible andpractical remedy in this regard. Such payments would,to the best extent possible, place the discriminatees in theposition they would have been but for the discriminationagainst them; i.e., restore the status quo. Therefore, pay-ments into the Funds would best effectuate the remedialpurposes of the Act. See Harold W. Hinson, d/b/a HenHouse Market No. 3, 175 NLRB 596 (1969), enfd. 428F.2d 133, 136-139 (8th Cir. 1970).There remains the question of whether an order direct-ing the Company to make payments into the Funds onbehalf of the discriminatees is compatible with and per-missible under the terms of the Board's Decision andOrder in this case. I find that it is. The Board has held,under similar circumstances, that a remedial order whichprovides literally only for reimbursement to discrimina-tees for lost welfare or pension benefits does not pre-clude an order in the subsequent backpay proceeding di-recting the respondent to make payments into the trust SCHORR STERN FOOD CORP.301funds. In Am-Del-Co., Inc., et al., 234 NLRB 1040 (1978),a backpay decision cited by the Company in its brief (p.25), the Board affirmed the Decision of an Administra-tive Law Judge which stated in pertinent part as follows(234 NLRB at 1043):The specification requires the Respondent to con-tribute to the Teamsters' health and welfare fundtrust the payments it would have made under thecollective-bargaining agreement, absent the discrim-ination, during the backpay period for those calen-dar quarters in which the trust provided medicalservices to individual discriminatees through the St.Louis Labor Health Institute.The Charging Party Union contends that the Re-spondent should be required to make the trustwhole for the actual cost of services which the In-stitute provided to discriminatees, and to make allcontributions to the trust for all discriminateesduring the entire backpay period.In rejecting similar contentions, the Board haspointed out that liability is to be determined fromthe language of the Board's Order in the originalDecision in the case. [Citing Coletti Color Prints,Inc., 204 NLRB 647, 648 (1973).] Here, the Orderrequired the Respondent to make the discriminateeswhole for any loss of pay, including loss of fringebenefits, they may have suffered by reason of theunlawful refusal to continue them in employment.There is no order to make the trust whole. Howev-er, contrary to the Respondent, it seems only fair,and in accord with Board policy, to order the trustreimbursed to the extent of the premiums which theRespondent would have paid under the collective-bargaining agreement during the quarters in whichindividual discriminatees actually received servicesfrom the trust, as requested in the specification.[Citing Hinson, supra, and Deena Artware. Incorpo-rated, 112 NLRB 371, 375 (1955), enfd. 228 F.2d871 (6th Cir. 1955).]In sum, equitable considerations will govern if a literalapplication of the language of the Board's Order willdefeat the remedial purposes of that Order. See alsoSioux Falls Stock Yards Company, 236 NLRB 543, 544,546 (1978). Indeed, in Am-Del-Co the Board providedboth for payments into the trust fund and for reimburse-ment to an employee for medical expenses incurred byhim during the backpay period.'22 The Company's principal reliance on Colleti Color Prints, Inc. , 204NLRB 647, which, as indicated, was noted in the Arn-Del-Co. case, ismisplaced. In Coletti, the Board declined to order a respondent employerto make payments into sickness and accident and job training funds asprovided in an expired contract, where the collective-bargaining relation-ship had ceased to exist, and there was no evidence that the employeeswere deprived of, or could derive in the future, any benefits from thosefunds. Therefore, the Board reasoned that such payments could not serveto make whole the employees for the losses which they suffered byreason of the employer's failure to honor the contract. In the presentcase, there is an ongoing bargaining relationship, and. as indicated, thediscriminatees have a continuing interest in the viability of the fundsSubsequent Board decisions indicate that, if Coleti has any continuing va-lidity at all, it is limited to those situations in which the collective-bar-gaining relationship has ceased to exist See Pacific Aggregates, Inc., et al..231 NLRB 241, 221 222 (1977).As indicated, the Board's Decision and Order providesthat the discriminatees be made whole for their losses, in-cluding loss of insurance and pension benefits, with inter-est computed under the 6-percent formula set forth inIsis Plumbing & Heating Co., i.e., the rate of interestwhich was in effect at the time the Board issued its Deci-sion and Order. General Counsel requests that interest bepaid on the payments into the Funds, as well as the pay-ments to the individual discriminatees. In Victor Miceliand Sam Miceli d/b/a Riverside Produce Company, 242NLRB No. 96 (1979), the Board held at footnote 3:..we note that because the provisoins of em-ployee benefit fund agreements are variable andcomplex, the Board does not provide at the adjudi-catory stage of a proceeding for the addition of in-terest at a fixed rate on unlawfully withheld fundpayments. We leave to the compliance stage of thisproceeding the question of whether Respondentmust pay any additional amounts into the pensionand health and welfare trust funds in order to satis-fy our "make whole" remedy. These additionalamounts may be determined, depending upon thecircumstances of each case, by reference to provi-sions in the documents governing the funds and, ifthere are no governing provisions, by evidence ofany loss directly attributable to the unlawful with-holding action, which might include the loss ofreturn on investment of the portion of funds with-held, additional administrative costs, etc., but notcollateral losses. Inland Cities, Inc., 241 NLRB No.56 (1979).In the present case, the Agreement and Declaration ofTrust of the Pension Fund, as amended (arts. 4.4, and4.5), and the Agreement and Declaration of Trust of theWelfare Fund, as amended (arts. 4.4, and 4.5), each pro-vide:4.4-The Trustees may compel and enforce thepayment of contributions in any manner which theymay deem proper. The failure of any Employer tomake contributions when due shall not relieve anyother Employer from its duties or obligations here-under. Any Employer who fails to make contribu-tions shall be obligated to pay, in addition to saidcontributions, all expenses and costs of collectionthat may be incurred by the Trustees, including rea-sonably [sic] attorney's fees, and they shall be obli-gated to pay such interest or delinquency charges, ifany, contained and described in the collective- bargain-ing agreement between the Employer and the Union.4.5-The provisions contained herein pertaining tothe collection of Employer contributions shall beread cumulatively with the provisions of the collec-tive-bargaining agreements requiring contributions.[Emphasis supplied.]The collective-bargaining contract is silent with respectto interest on delinquent payments to the Funds. I findno provisions in the contract which expressly or implied-ly authorize the Funds to collect interest on delinquentpayments. Although the Company was sometimes late inSCHORR STERN FOOD CORP. 301 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaking payments for union members, the Funds' recordsdo not indicate that interest was billed or collected there-on. I find that the governing documents of the Funds,when read in conjunction with the collective-bargainingcontract which is the subject of this case, do not providefor interest on delinquent payments. Therefore, applyingthe standards of Riverside Produce Co., supra, to the factsof this case, I find that interest on payments due to theFunds is now warranted.The backpay specification indicates that monthly pen-sion and welfare payments are due for Patrice Mannsthrough August 1977, for June Kwadjosse through No-vember 1977, and for Ultima Andre, Irma Coles, FelicitaFernandez, Jeanine LaMothe, Raiford Tisdale, RobertTownsend, and Billy Walters through December 1977.However, the Funds' records indicate that the Companybegan forwarding pension and welfare payments for Pa-trice Manns in August 1976, for Robert Townsend inSeptember 1976, for Ultima Andre, Irma Coles, JuneKwadjosse, Jeanine LaMothe, Raiford Tisdale, and BillyWalters in February 1977, and for Felicita Fernandez inMay 1977. Therefore, payments into the funds should bereduced for each of the discriminatees by the followingamounts:EmployeeUltima AndreIrma ColesFelicita FernandezJune KwadjosseJennie LaMothePatrice MannsRaiford TisdaleRobert TownsendBilly WaltersPension Fund$110.00110.0080.00100.00110.00130.00110.00160.00110.00Welfare Fund$385.00385.00280.00350.00385.00455.00385.00560.00385.00The Company contends that no claim for welfare orpension payments should be allowed for any month inwhich the discriminatee worked less than a full month.No reason is given for this position. As indicated, thecontract provided that payments be made monthly foreach employee "in the first week of each month." Thecontract did not require that payments be made only foremployees who worked the entire month. I find, in lightof the contract language, that payments are due for eachdiscriminatee for any month in which the discriminateewas on the company payroll during the first week of themonth. It appears from the information and figures in thebackpay specification that General Counsel followedsuch a formula in preparing the specification.' There-fore, no revision is warranted in this regard. However,some modifications are warranted insofar as certain al-leged termination dates are contradicted by the Compa-ny's payroll records. With respect to Sonia Louis, claimsfor the first 4 months of 1976 ($40 to the Pension Fundand $140 to the Welfare Fund) should be disallowed, asthe Company's records indicate that Louis was removedduring the first week of January 1976. The Company'srecords also indicate that Robert Townsend was off thepayroll during the first week of July 1976. Therefore hisclaim should be reduced (in addition to the reductionpreviously indicated) by $10 for pension payments and$35 for welfare payments.E. ConclusionWith the exceptions heretofore found, I find that thebackpay specification is proper in all respects. The Com-pany contends that it should not be required to pay moreIa General Counsel did not either file a brief or present a closing oralargument Therefore, it has been necessary for me to speculate as to Gen-eral Counsel's position regarding several controversial aspects of thebackpay specification.than one-half of the total gross backpay found. TheCompany relies principally on N.L.R.B. v. Local 485, In-ternational Union of Electrical, Radio and Machine Work-ers, AFL-CIO [Automotive Plating Corp.], 454 F.2d 17 (2dCir. 1972), in which the court, citing Vaca et al. v. Sipes,386 U.S. 171, 196-198 (1967), declined to enforce aBoard Order which directed Local 485, the only respon-dent in that case, to pay all of the backpay due a discri-minatee by reason of Local 485's discriminatory refusalto process a wrongful discharge grievance on his behalf.The court reasoned that the discriminatee could havefiled a lawsuit under Section 301 of the Act against theemployer for violation of the collective-bargaining agree-ment, or joined such suit with one against Local 485 forbreach of its duty of fair representation, in which eventthere could have been an apportionment of damages. In-stead, the discriminatee filed an unfair labor practicecharge, which resulted in a proceeding only againstLocal 485. The court held that, in these circumstances, itwas improper for the Board to hold Local 485 liable forall of the backpay due the discriminatee. The court didnot pass on what, if any, apportionment was or wouldhave been warranted. With respect to the present case,the Company points out that, in his Decision, the Ad-ministrative Law Judge observed that "[a]lthough it isclear that the Union has a corresponding obligation tofairly and equally represent all unit employees of the Re-spondent without regard to whether they are unionmembers, no charge against the Union has been filed."227 NLRB at 1654, fn. 17. The Company argues that,under Vaca v. Sipes and its progeny, it would be improp-er to hold the Comany liable for the entire backpayaward.The principal difficulty with the Company's argumentis that it comes too late. Although the Union was repre-sented in the unfair labor practice proceeding as a partyto the contract, it was not named as a respondent. No SCHORR STERN FOOD CORP.303findings were made as to whether it committed anyunfair labor practices, and no order was entered againstit. The Company might have, at any time during theunfair labor practice proceeding, requested that damagesbe apportioned in the event that the Company was foundto have engaged in the charged unfair labor practices.However, the Company took no such action. The Boardordered the Company to make the discriminatees wholefor their losses, and the Company stipulated in the courtof appeals that it would comply with that decision. Incontrast, in Automotive Plating Corp., Local 485 filed atimely petition for judicial review of the Board's Orderdirecting it to make the discriminatee whole for hislosses. In these circumstances, no equitable consider-ations are advanced which would warrant relief from theBoard's remedial order. The Company slumbered upon,and ultimately waived, any rights it might have had inthis regard. At this late stage, an award of only one-halfof the backpay due, which would leave the discrimina-tees with no alternative recourse other than a privateaction against the Union, might well deprive them of acomplete remedy for the wrong done them. 4Such aresult would be both inequitable and repugnant to the re-medial purposes of the Act. See N.L.R.B.v. J. H. Rutter-Rex Manufacturing Company, Inc., 396 U.S. 258, 264-265(1969). Moreover, the Company itself has not acted in an" It is possible that such a suit might be held ultimately, either inwhole or part. See, Abrams v. Carrier Corporation et aL, 434 F.2d 1234,1251-52 (2d Cir. 1970), cert. denied, 401 US. 1009.equitable manner. As indicated, the Company continuedto deny contract benefits to discriminatees even after theBoard issued its Decision and Order in the unfair laborpractice case. Therefore, the entire backpay liabilityshould be assessed against the Company.' Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER eThe Respondent, Shorr Stern Food Corp., Brooklyn,New York, its officers, agents, successors, and assigns,shall:1. Make whole each of the following named discrimin-atees for his or her loss of wages, paid sick leave, holi-days, and vacations by paying them the total amount setforth below opposite his or her name, plus interest there-on accrued to the date of payment at the rate of 6 per-cent per annum, computed in the manner set forth in IsisPlumbing & Heating Co., 138 NLRB 716, less tax with-holdings required by Federal and state law:'s Procedural arguments advanced by the Company are without merit.See National Labor Relations Board Rules and Regulations, Series 8, asamended, Secs. 102.117(bX1) and 102.37' In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.SCHORR STERN FOOD CORP. 303 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDWAGEDIFFERFENTIALHOLIDAYPAYVACATIONPAYTOTALDUEDISCRIMINATEESSICK PAY$ 36.0076.0036.00156.00116.00116.0076.0076.00200.0033.6033.6037.6033.6033.6033.60-0--0--0--0--0--0--0--0-73.60114.40-0--0-73.6073.60-0-73.60-0--0--0-77.60-0--0--0--0--0--0--0--0--0--0-Gloria Santiago $ 162.38Hermite George 183.14Emma Chibas 114.06Ultima Andre 921.20Jeanine LaMothe 830.41Anne Charles 352.15Anthonyne Charles 181.50Patrice Manns 229.26Irma Coles 922.49Sonia rLouis 26.94Julia Sanchez 3.16Jean Thompson 43.78Joseph Todoiz 20.88Eve Rosario -0-David Estrada 8.56Gilbert Streeter 25.06Brian Watson 1.38Lydia Rivera 17.53Dolores Rodriguez -0-Marie Honore -0-Gloria Guittey -0-Esther Martinez -0-Angelo LaMothe -0-Angelita Pagan -0-Felicita Fernandez 330.26Myrna Sanabria -0-Antonio Areno -0-Billy Walters 148.23Claire LaMothe -0-Roberto Cruz -0-Raiford Tisdale 138.31Gregoria Araujo -0-Maria Diaz -0-Rosaura Topez -0-Teresa Rivera 135.00Alberto Alexis -0-Haydee Martinez -0-June wadjosse 111.66Marie Chauvet -0-Violet Taylor -0-Marie Guilbert -0-Herminea Glaize -0-Jacqueline Flament -0-Jose Ortiz -0-Emirian Jimenez -0-$ 76.0076.0076.00178.00116.00116.00116.0076.00178.0052.4052.4071.2071.2033.6052.4052.4052.4037.6016.8018.4018.4018.4018.4036.80155.2018.4018.4094.0055.2018.4073.6077.6018.4018.40136.8018.4038.8036.8018.4073.6018.4018.4018.4018.4018.40$ 140.00220.00115.00600.00400.00180.00140.00600.00600.00112.2067.20104.8065.5042.0026.2040.30-0-23.5042.00-0-23.0018.4023.0023.00194.00-0-18.40148.0073.6027.60157.2046.00-0-46.0097.0027.6018.40118.4018.4046.0023.0023.00-0--0--0-$ 414.38555.14341.061,855.201,462.41764.15513.50981.261,900.49225.14156.36257.38191.18109.20120.76151.3653.7878.6358.8018.4041.4036.8041.40133.40793.8618.4036.80463.83202.4046.00442.71123.6018.4064.40446.4046.0057.20266.8636.80119.6041.4041.4018.4018.4018.40 SCHORR STERN FOOD CORP.305DISCRIMINATEEWAGEDIFFERENTIALSICK PAY-0--0--0--0-$ -0-40.80-0--0--0-81.60-0--0--0--0--0--0--0--0--0--0--0--0--0--0--0--0-36.8036.80-0--0--0--0-36.80-0--0--0--0--0--0--0--0--0--0--0--0-HOLIDAYPAY36.8018.4018.4018.40$ 38.8079.6057.2018.4018.40138.8018.4018.4018.4020.4055.2036.8036.8055.2055.2018.4073.6036.8018.4018.4055.2018.4036.8018.4018.4018.4018.4055.2036.8036.8018.4036.8036.8018.4018.40-0--0--0--0--0--0-VACATIONPAY23.00-0--0-18.40$ -0-40.8023.0023.00-0-40.8023.00-0--0--0-18.4023.00-0-46.0055.2027.6038.4018.4027.60-0-46.0023.0055.2046.0018.40-0--0-27.6027.60-0--0-27.60-0--0--0-23.0023.0023.0018.4018.4027.60TOTALDUE59.8018.4018.4036.80$ 54.86278.8391.4541.4018.40601.9141.4018.4018.4020.4073.6059.8036.80101.20110.4046.00112.0055.2046.0018.40101.2041.40128.80101.2036.8018.4018.4082.80101.2036.8018.4064.4036.8018.4018.4023.0023.0023.0018.4018.4027.60Paulette Joseph -0-Santa Ramos Toro -0-Maurice Grindley -0-Angel Lebron -0-Melvin Ingram $ 16.06Marie D. Ceneus 117.63Marie Larochelle 11.25Mary Battle -0-Bertha Sheppard -0-Otitia Martinez 340.71Morris Irizarry -0-Carmella Maldonado -0-Andres Rivera -0-Nicole Brisseau -0-Inosencia Cabrera -0-Clercina Francois -0-Carmen Amecia -0-Bernadette Antonie -0-Nicole Filsaime -0-Candita Rodriguez -0-Robert Holdip -0-Raphael Ortiz -0-McLaurin Brathwaite -0-Yvon Reed -0-Eva Hernandez -0-Juanita Ortega -0-Merlotte Bazile -0-Ramon Orosco -0-Alberto Gonzalez -0-Ramonita Cruz -0-A. Cartigena -0-Charles Aloota -0-Carmen Correa -0-Carmen Santiago -0-Maria Hernandez -0-Maria Castello -0-Maria Correa -0-A. Lanre -0-Gustave Delcasse -0-RDsa Calderon -0-Gerard Pinckney -0-Guadalope Lopez -0-Virginia DeLaespada -0-Marta Cruz -0-Arthur Evans -0-SCHORR STERN FOOD CORP. 30_ 306DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Make whole Robert Townsend for his loss ofwages, paid sick leave, holidays, and vacations by payinghim an amount which shall be recalculated by Region 29in accordance with this Supplemental Decision, plus in-terest and less tax withholding as indicated above.3. Make whole each of the following named discrimin-atees for his or her loss of pension and welfare benefitsby payment on his or her behalf to the Local 220 Pen-sion Fund and the Amalgamated Welfare Fund of Local220, respectively, the amounts set forth below:DISCRIMINATEESUltima AndreHermite GeorgeIrma ColesGloria SantiagoPatrice MannsEmma ChibasRobert TownsendAnne CharlesAnthonyne CharlesJeanie LaMotheSonia LouisJulia SanchezJean J. ThaompsonJoseph TodoizEve RosarioDavid EstradaGilbert StreeterDolores RodriguezLidia RiveraClaire LaMotheGloria GuitteyEsther MartinezAngelo LaMotheAngelita PaganFelicita FernandezAntonia ArenoBilly WaltersRaiford TisdaleGregoria AraujoRosaura LopezRoberto CruzTeresa RiveraAlberto AlexisHaydee MartinezJune V. wadjosseMarie ChauvetViolet TaylorMarie GuilbertHerminia GlaizeMorris IrizarryPaulette J. JosephAngel LebronMarie LarochelleMary BattlePENSION FUND$ 150.0070.00150.00100.0090.0040.0090.00120.0070.00130.0020.0020.0070.0050.0020.0040.0050.0020.0030.0090.0030.0020.0030.0030.00150.0020.0080.0090.0040.0060.0040.00110.0040.0020.0070.0020.0060.0030.0030.0030.0040.0030.0040.0030.00WELFARE FUND$ 525.00245.00525.00350.00315.00140.00315.00420.00245.00455.0070.0070.00245.00175.0070.00140.00175.0070.00105.00315.00105.0070.00105.00105.00525.0070.00280.00315.00140.00210.00140.00385.00140.0070.00245.0070.00210.00105.00105.00105.00140.00105.00140.00105.00--- SCHORR STERN FOOD CORP.PENSION FUND307DISCRIMINATEESOtitia MartinezMarie D. CeneusInosencia CabreraClercina FrancoisBernadette AntoineNicole FilsaimeCandita iRdriguezRobert HoldipRaphael OrtizMcLaurin BrathwaiteEva HernandezRosa CalderonGirard PinckneyJuanita OrtegaGuadalope LopezMerlotte BazileGregoria AraujoRamon OroscoAlberto GonzalezVirginia DeLTaespadaMarta CruzCharles AlootaCarmen CorreaArthur EvansMaria CastilloWELFARE FUND120.0040.0020.0030.0040.0060.0040.0050.0020.0040.0060.0030.0030.0030.0030.0n70.0040.0040.0020.0020.0020.0030.0030.0020.0020.00T0TAL DUE $3,530.00420.00140.0070.00105.00140.00210.00140.00175.0070.00140.00210.00105.00105.00105.00105.00245.00140.00140.0070.0070.0070.00105.00105.0070.0070.00$12,355.00